Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 6-11 and 16-20 are currently pending.
Claims 2-5 and 12-15 have been cancelled.
The amendments to the claims have overcome the 35 USC 101 rejection.  The claims positively recite the creation, training and application of a tangible neural network as a practical application of predicting the ultrasonic data associated with the outer casing of a well using the sonic data from the inner casing.

Allowable Subject Matter
Claims 1, 6-11 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or make obvious the limitations of claim 1 and 11.   In particular, although the use of ultrasound or ultrasonic measurements to ascertain the quality of the casings and the annular cement is well known in the art, it is based on making measurements of the outer casing.  In the instant application, the ultrasonic data for the outer casing is predicted from an inner casing’s data rather than directly measured.
Tunget, GB2494780, teaches a system for using ultrasonic measurements to determine the quality of the casings and annular cement in an oil well.  The teaching has extensive mathematical analyses of the measured signal.  However the system does not in any manner anticipate or make obvious using just the data from the inner casing to generate the data for the outer casing.
Frisch et al., US 2016/0265340, also teaches a system for examining the combination of casing and cement structure by sending ultrasonic pulses through the inner casing walls to the outer elements. However the system does not in any manner anticipate or make obvious using just the data from the inner casing to generate the data for the outer casing.
Morris et al., “Application of Enhanced Ultrasonic Measurements for Cement and Casing Evaluation”, also uses measurement of all of the elements of casings and cement regions rather than using the inner casing data to create the outer casing data.
Claims 6-10 and 16-20 depend upon the allowed claims 1 and 11 and are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857